Order entered April 26, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00100-CR

                                MARIA MENDOZA, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-35520-R

                                             ORDER
       Appellant’s April 21, 2016 motion to supplement the record on appeal and to hold the

briefing schedule in abeyance requests that the record be supplemented with a reporter’s record

of the pretrial hearing on the admissibility of appellant’s oral statements conducted before the

first trial of this case. The clerk’s record indicates that the pretrial hearing at issue was held on

July 21, 2015 in Auxiliary Court No. 8 and reported by court reporter Debi Harris.

       Appellant’s motion is GRANTED to the extent we ORDER court reporter Debi Harris

to file, within THIRTY days of the date of this order, a supplemental reporter’s record that will

include the July 21, 2015 pretrial hearing on the admissibility of the defendant’s oral statements

conducted before the first trial of this case. In the event no notes are available to transcribe into
the requested supplemental reporter’s record, Harris is ORDERED to file a letter stating that the

requested supplemental reporter’s record cannot be filed.

         We EXTEND the time to file appellant’s brief to SIXTY days from the date of this

order.

         WE DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to court reporter Debi Harris and to counsel for the parties.


                                                     /s/     LANA MYERS
                                                             JUSTICE